IN THE SUPREME COURT OF TENNESSEE
                             AT KNOXVILLE
                                 January 5, 2011 Session

   TIMMY SYKES ET AL. v. CHATTANOOGA HOUSING AUTHORITY
                             ET AL.

          Appeal by Permission from the Court of Appeals, Eastern Section
                       Circuit Court for Hamilton County
                 No. 05C556      W. Jeffrey Hollingsworth, Judge


                  No. E2008-00525-SC-R11-CV - Filed June 24, 2011




W ILLIAM C. K OCH, J R., J., concurring.

       The Court has reached a result in this case that is consistent with Kinsler v. Berkline,
LLC, 320 S.W.3d 796 (Tenn. 2010) and Gossett v. Tractor Supply Co., 320 S.W.3d 777
(Tenn. 2010). However, as reflected in Chief Justice Clark’s separate opinions in both
Kinsler and Gossett, I continue to believe that abandoning the McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973) framework that had served Tennessee’s courts well for many
years in both Whistleblower Act claims and claims under the Tennessee Human Rights Act
was a mistake.


                                                   ______________________________
                                                   WILLIAM C. KOCH, JR., JUSTICE